Title: To Thomas Jefferson from Anonymous, 23 January 1809
From: Anonymous
To: Jefferson, Thomas


                  
                     Sir 
                     
                     The Year of our Lord 1809. 23 Jan
                     
                  
                  The period is nearly ariv’d when You hope to reallize the pleasure of a retired life. I have no doubt but You have exerted Your abilaties to promote Your Countries honour & interest, with the purest intentions, but Sir experience has prov’d to us, that all Your well ment measures have not had the desir’d effect. if You wish to be happy in Your retirement You must not leave any obstacle in the way of Peace & happiness. may that Omnipotent God whome I weekly implore with the united voices of many pious People, to give You wisdom long life & prosperity, enable You to perform every requisit duty. I pray You to take of the restrictions which prevents an immediate adjustment of our National affairs with the Brittish Nation. that of prohibiting their National Ships to come within our waters is an alledg’d obstacle. I think it would be well to raise it, if it should be no longer than to negotiate, then if found necesary lay it again. Our affairs with Spain ought to be adjusted as speedy as possable, it is well known that Mr. Levingstone forgot to have the boundaries of Louisianna made known to us, & we have paid for it in the same ignarant way, would it not be better to give up part or even the whole of the disputed part rather than not have the boundaries known, the Spaniards are a generous honourable Nation. it is indispensably necessary that we should be at peace with the Spaniards our Neighbours. I pray You to send immediately to Spain a well inform’d able negotiator. have the limmits made known to us, & have it gaurenteed to us by Spain. I think now is the time to accomplish it. it ought to have been done at first. why has it been so long neglected, & why now is so assential a thing procrastinated. I am shure Sir You must be sensable how necessary it is to our National happiness always to be at peace with that nation. Our Goverment as that of a free & Independant People had a right to lay an Embargo, if they thought it would promote their Countries interest & honour. experience has prov’d that its effects have been to the contrary. now they ought to raise it. I pray You Sir to add Your weight in the scale of justice to Your Country.
                  If France declairs the Brittish Islands to be in a state of blockade, all the world knows that France cannot make them so, nor can she prevent our free trade to them if we choose to go to them. shall we relinquish any lawful trade because she wishes it, or despotically commands us to do so. we all know that she can & does Embargo our vessles in her own ports; & where ever she has any influence. it is easy for You to make known these circumstances to the People of the United States, then let them travel where ever they can they will take care not to go where they know there is an Embargo. let the French alone, they cannot hurt us, why then do we scurge our selves by cutting off all our commerce from all the World & by it all the revenue of our treasury. it has poured all the Commerce of the Commercial part of the World into the Brittish Channel. if we had paid the Brittish Nation an Hundred Millions of Dollars & we had traided as we did eighteen months ago, they could not have been benefited as they have been by our Embargo system. we have given them all the Money which would otherwise have been in our treasury. if commerce was permitted to flourish You would have money enough to pay an extraordinary Mission to England & an other to Spain. I beg You Sir to think of this with mature deliberation weigh well all concurring circumstances. I think Sir that You will be convinc’d that there is an immediate necessity for it. the protracting of it may be the ruin of our once flourishing Country. if there are men selfish enough in England to laugh at the Callamities of others they must crtainly triumph at our voluntary self inflincted punishment, especially as it serves to aggrandze their own Nation. must we ruin our selves and be the scorn of all the Nations of Europe, (are we not precisely like the Dog in the Manger who starv’d himself rather than permit the Ox to eat of the hay, who went another way & found fresh & delicious pasture which he would not have known of but for the il nature of the Dog.) I beseach You much respected Sir to use Your influence speedily to remove this injurious Embarg, or You will never enjoy Your whish’d for tranquility, convince us of Your Paternal regard by doing all in Your power to restore us to our wanted prosperity before You quit us.
                  when commerce flourishes our treasury will be able to pay learge premiums of reward for the encouragement of manufactaries we are an industrious People do not make us lazy by Cutting off all encouragements, go to the Eatern States You will see women & Children spinning weaving & nilting from the commencement of the Year to the end of it. they have been improveing in their manufactaries for 20 Year past without an Embargo. but what are they now to do with all their beef pork fish Oil flaxceed butter Cheese & even turkies they used to export. they cannot eat them all they must of course be less industrious. what is it supports the manufacturies of Great Brittain but her Commerce we might soon have been her rival, if we had pursued our lawful Commerce. the World was learge enough for us & them to trade with mutial interest & profit, the french could onely hurt us in their own ports or in those subject to them it will be easy for us to keep from them. I pray You sir to consider what a poor unnown has written to You, & May the Omnipotent ruler of the Universe make us a peacible happy People may You enjoy all possable happiness in this World & in the World to come that Blessed eternity which has been purchased by the sufferings of our Blessed Redeemer for his faithful followers, what ever You do to his people he will consider as done to himself & will reward You accortingly. may it be that which a faithful servant merrits, sincerely wishes Your obscure but sincere friend.
                  what sir do You think of John Jay Is he not a man of inflexable integrity. if You should think his abilaties adiquate, to negotiate with the spannish Nation per haps You might prevail upon him once more to quit his peaceful retiremen for his Countries good. there are many proper persons who would be adiquate to such an important task. they may be better known to You than to me. may Infinite Wisdom direct Your choice
               